DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 9 are amended. Claims 5 and 7-8 are cancelled. Claims 10-36 are withdrawn. Claims 1-4, 6 and 9 are presently examined.

Applicant’s arguments regarding the objections to the drawings have been fully considered and are persuasive. The rejections of 10/26/2021 are overcome. However, it is noted that the determination of whether a particular application is in compliance with the patent laws and procedures is independent of a determination in any other application.

Applicant’s arguments regarding the objection to the abstract have been fully considered and are pervasive. The objection of 10/26/2021 is withdrawn.

Applicant’s arguments regarding the objections to the claims have been fully considered and are pervasive. The objections of 10/26/2021 are withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 10/26/2021 are overcome.

Applicant’s arguments regarding the rejections under nonstatutory obviousness-type double patenting have been fully considered and are persuasive. The rejections of 10/26/2021 are overcome.

Specification
The use of the terms Premier (page 2, line 27), Eclipse (page 2, line 27), Revo (page 2, line 27), Steam Hot One (page 3, line 2), Klucel H (page 19, line 11), Methocel K4MS (page 19, line 12), Natrosol 250 MRCS (page 19, lines 12-13), Avicel (page 19, line 13), Methocel A4M, CMC 7HF (page 19, line 15), and CMC 7H4F (page 19, line 15), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman (US 5,240,012) in view of Duc (US 2020/0196660).

Regarding claim 1, Ehrman discloses a smoking article having a disposable, detachable front end or active element (figure 1, reference numeral 102), which is considered to meet the claim limitation of a cartridge, and a reusable body (column 4, lines 35-42, figure 1, reference numeral 104), which is considered to meet the claim limitation of a holder. The active element is made from treated outer (figure 7, reference numeral 105) and inner wraps (figure 7, reference numeral 106), which are considered to meet the claim limitation of an outer housing, that hold a laminate tube by interference 
Duc teaches an aerosol generating article comprising an aerosol forming substrate and a combustible heat source [0001] comprising a substantially air impermeable barrier between the combustible heat source and the aerosol forming substrate to isolate the airflow path from the combustible heat source [0079]. Isolation of the combustible heat source from the one or more airflow pathways to substantially prevent or inhibit temperature spikes, aerosol forming substrate combustion or pyrolysis, and aerosol composition changes [0093].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first circular wall with the impermeable barrier of Duc. One would have been motivated to do so since Duc teaches that isolation of the combustible heat source from the one or more airflow pathways to substantially prevent or inhibit temperature spikes, aerosol forming substrate combustion or pyrolysis, and aerosol composition changes.

Regarding claim 2, Ehrman discloses that the sleeve of active element has a main cylindrical member having an outer diameter (column 2, lines 17-30), indicating that the entire active element is cylindrical.

Regarding claim 3, Ehrman discloses that the heat source is a carbon heat source (abstract).

Regarding claim 4, Ehrman discloses that the tobacco flavor producing elements are in the form of tobacco pellets that take a rod form (column 5, lines 1-8, figure 8, reference numeral 124).

Regarding claim 6, Ehrman discloses that the holes through the second circular wall are in the form of multiple elongate slots (figure 9, reference numeral 128).

Regarding claim 9, Duc teaches that air is drawn into the cigarette through a plurality of air inlets arranged at the aerosol forming substrate to allow ambient air to be drawn into the article ([0169], figure 1, reference numeral 8). One of ordinary skill in the art would recognize that this change would be part of the combination of Ehrman and Duc since without it there would be no airflow path through the tobacco flavor producing elements to entrain the aerosol.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant argues that unmodified Ehrman cannot function without holes in the circular wall. However, 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715